UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A (Amendment No. 2) ý ANNUAL REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 ¨TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-52001 Delta Oil & Gas, Inc. (Exact name of registrant as specified in its charter) Colorado 91-210350 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2th Avenue, S.W., Calgary, Alberta, Canada, T2P 3N4 (Address of principal executive offices)(Zip Code) Registrant’s telephone, including area code:(866) 355-3644 Securities registered under Section 12(b) of the Exchange Act:None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, $001 par value Not Applicable (Title of class) (Name of each exchange on which registered) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨No ý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes¨No ý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this chapter) is not contained herein, and will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No ý As of June 30, 2008, the aggregate market value of the Company’s common equity held by non-affiliates computed by reference to the closing price $0.09 was: $4,037,292 The number of shares of our common stock outstanding as of January 14, 2009 was: 46,840,506 Documents Incorporated by Reference:Parts of our definitive proxy statement to be prepared and filed with the Securities and Exchange Commission not later than 120 days after December 31, 2008 are incorporated by reference into Part III of this Form 10-K. Table of Contents Documents Incorporated by Reference:Parts of our definitive proxy statement to be prepared and filed with the Securities and Exchange Commission not later than 120 days after December 31, 2008 are incorporated by reference into Part III of this Form 10-K. EXPLANATORY NOTE This Amendment No.2 on Form 10-K/A (this “Amendment”) to the Annual Report on Form 10-K for the year ended December31, 2008 (the “Original Annual Report”), as amended by Amendment No.1 (collectively with the Original Annual Report, the “Amended Annual Report”), of Delta Oil & Gas, Inc. (the “Company”) is being filed to (i)make the disclosures in Item 2 under the subheading “Reported Reserves” consistent with the disclosures in footnote 14 of this Amendment, and (ii)file a dual dated audit report of the Company’s independentregistered public accounting firm. In addition, the Company is including as exhibits to this Amendment the certifications required pursuant to Sections302 and 906 of the Sarbanes-Oxley Act of 2002. Except as described above, this Amendment does not attempt to modify or update any other disclosures set forth in the Company’s Amended Annual Report. Accordingly, the remainder of the Company’s Amended Annual Report remains unchanged. This Amendment continues to speak as of March31, 2009, the date of our initial filing of the Original Annual Report, and unless otherwise indicated herein, does not reflect information obtained after that date. Therefore, in conjunction with reading this Amendment, you also should read all other filings that we have made with the Securities and Exchange Commission since March31, 2009. Table of Contents FORM 10-K DELTA OIL & GAS, INC.
